Order entered October 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01147-CV

   ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN FLUENTE,
                               Appellants

                                             V.

                                FREDDIE PRICE, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-03907-B

                                         ORDER
       On September 30, 2019, the clerk’s record was filed but contained pages of unreadable

typographic symbols. To have access to the complete record, the Court requested a record with

legible pages. On October 4, 2019, a corrected clerk’s record was filed. Accordingly, we

STRIKE the September 30, 2019 clerk’s record.



                                                    /s/   BILL WHITEHILL
                                                          JUSTICE